Citation Nr: 1329051	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  09-49 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to September 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

To clarify the procedural history in this case, in May 2008, the Board granted a 20 percent initial rating for gout.  In September 2008, the RO promulgated the Board's May 2008 grant of a 20 percent initial rating.  In November, the Veteran disagreed with the initial rating.  The issue was addressed in an October 2009 statement of the case and he filed a substantive appeal (VA Form 9) in December 2009.  He also presented testimony at the New York RO in April 2011.  Therefore, the claim of the initial rating remains on appeal.  As such, the Board will proceed accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In a November 2008 statement, the Veteran stated that the severity of his gout disability was greater than the currently-assigned 20 percent evaluation.  Further, during the April 2011 Board hearing, he testified that the pain associated with his gout disability, which purportedly occurred a couple times a month, was incapacitating to the point where he was unable to conduct daily responsibilities.  In light of his contentions that his gout has worsened since his last VA examination in July 2007, the Board finds that a new examination is warranted.  

Further, the last VA treatment record is dated April 2007 from the Northport VA Medical Center (VAMC).  During the April 2011 Board hearing, the Veteran stated that he also received treatment for his gout disability at the Bronx VAMC.  The Board notes that Bronx VAMC treatment notes are not of record.  On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Northport VAMC from April 2007 to the present.  All treatment notes from the Bronx VAMC from January 2007 to the present should also be obtained and associated with the record.  Any negative responses should be properly documented in the record.

2.  Schedule the Veteran for an examination in order to assess the current severity of his gout disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

